Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered April 18, 1977, convicting him of attempted sexual abuse in the first degree, upon a guilty plea, and imposing sentence. By order of this court dated January 29, 1979 the case was remanded to Criminal Term to hear and report on the issue of whether the defendant was denied a speedy trial, and the appeal was held in abeyance in the interim (People v Dunne, 67 AD2d 735). Criminal Term has now complied. Judgment reversed, on the law, indictment dismissed and case remitted to the Supreme Court, Suffolk County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. The unwarranted 29-month delay between indictment and defendant’s guilty plea was unduly oppressive to the defendant. The indictment must be dismissed. Titone, J. P., Gulotta, Martuscello and O’Connor, JJ., concur.